Citation Nr: 0843951	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  00-07 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for bilateral varicose 
veins.  



REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1975.  He was also a member of the Army National 
Guard of Virginia (VaANG) from August 1977 to August 1987.  
It is not verified that there were any duty periods during 
that time and it is not alleged that any occurrence or event 
during that time had any effect on the varicose veins.  As 
such, further verification of this service is not indicated.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In June 2004, the Board denied entitlement to service 
connection for bilateral varicose veins.  The veteran 
appealed the case to the U.S. Court of Appeals for Veteran's 
Claims (Court).  A memorandum decision was received in July 
2007, and the Court entered Judgment that same month, 
vacating the Board's June 2004 decision as to that issue, and 
remanding the claim to the Board for readjudication 
consistent with the memorandum decision.  An additional issue 
of entitlement to a waiver of recovery of an overpayment of 
pension benefits was affirmed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The key issue in this case is whether the veteran's bilateral 
varicose veins preexisted service and, if so, whether this 
condition was aggravated beyond the natural progression 
during the veteran's period of active service from 1972 to 
1975.  

In order to facilitate the development requested below, the 
following factual background is provided:  

In his current claim, the veteran states he was treated for 
his varicose veins at Fort Dix, New Jersey, in 1973, and at 
Fort Bragg, North Carolina, in 1974.  The file does not 
appear to contain records of this treatment or of surgery 
which was reportedly to be conducted.

The veteran's November 1972 Report of Medical History, as 
concerns his lower extremities, lists only cramps in his legs 
and foot trouble.  He reported a muscle tumor of his left 
foot one-year prior and right hernia "long time ago."

The November 1972 Report of Medical Examination for 
enlistment rated the veteran's vascular system and legs as 
normal.  The service treatment records (STRs) obtained by the 
RO contain no entries for complaints, findings, or treatment 
for, varicose veins.  The only condition noted concerns the 
veteran's genitourinary system.  The STRs do not contain a 
Report of Medical Examination for release from active duty.

The veteran enlisted in the VaANG after his release from 
active service.  The July 1977 Report of Medical Examination 
for enlistment in the VaANG notes no pre-entry disorders 
except a scar on his left forearm and left ankle.  He denied 
cramps in his legs.  The veteran's vascular system and lower 
extremities was evaluated as normal.

The veteran received a periodic examination in 1981 as part 
of his VaANG membership.  The June 1981 Report of Medical 
Examination notes "varicose veins legs."  The examiner did 
not enter any other comment.  He was noted qualified for 
membership.

On a Report of Medical History in May 1985, it was noted that 
he had undergone left ankle surgery in 1972.  The May 1985 
Report of Medical Examination, Periodic, VaANG, reflects the 
veteran's vascular system rating as abnormal, with an entry 
of varicose veins both thighs and lower legs, since age 13. 
Block 74 contains the examiner's notation of varicose veins 
bilaterally.

A January 1993 private examination report submitted by 
S.H.H., MD, reflects a diagnosis of the veteran as bilateral 
varicose veins of the greater saphenous tributaries involving 
the lesser saphenous of the right ankle.  Dr. H performed a 
ligation and stripping of the greater saphenous vein and 
tributaries later in January 1993.  An October 1999 report 
reflects that Dr. H repeated the procedure on the veteran's 
right leg due to recurrent varicose veins of his right leg.  
Neither of Dr. H's reports reflects an opinion as to the 
etiology of the veteran's varicose veins.

An October 1998 private report by H.C.C., MD, reflects that 
Dr. C examined the veteran for the SSA. Dr. C notes that the 
veteran had at least a 10 year history of varicose veins and 
mentioned Dr. Harris' 1993 surgery.  The veteran did not 
report any pre-active service or in active service varicose 
veins symptomatology.  The veteran reported that he wore 
support stockings for a while but discontinued them because 
he disliked their feel.  Dr. C diagnoses varicose veins in 
the veteran's right thigh.  He rendered no opinion as to 
etiology.

After perfecting his appeal, the veteran submitted a 
statement to the RO in May 2000, which related that he 
desired consideration for a preexisting condition which was 
aggravated by his active service.  The veteran asserted that 
his active service led to the necessity for his post-active 
service varicose vein surgery, and he identified the private 
provider who performed it.

In October 2000, the veteran submitted a copy of an apparent 
entry in his STRs dated two weeks prior to his release from 
active service in November 1975.  The November 1975 STRs 
entry reflects that the veteran reported an eight year 
history of varicose veins, bilaterally, with pain and 
heaviness, especially at the end of the day.  The veteran 
reported his symptoms increase with physical training.  He 
denied any history phlebitis or that he had ever worn support 
hose.  The entry does not reflect a finding, diagnosis, or 
assessment by the examiner, but a plan of support hose in the 
short term, then special stockings.

The veteran also submitted an October 2000 statement prepared 
by his wife.  The statement reflects the veteran's thoughts 
or position on his claim and available STRs and his wife's 
opinions on his claim.  The veteran, through his wife, 
relates that he was supposed to have varicose vein surgery 
prior to his leaving the Army, but his records supposedly 
were lost.

The December 2000 VA examination report reflects the veteran 
reported a long-standing history of varicose veins and the 
examiner's description of the veteran's varicose veins.  The 
examiner did not render an opinion as to any relationship 
between the veteran's varicose veins and his active military 
service.

In an August 2001 statement, the veteran related that the 
original 1975 STRs entry was prepared by the Surgery Clinic 
at the Army Medical Center, Fort Bragg, North Carolina, and 
that he retains the original.  The veteran explained that he 
was given the entry because his SMRs had been lost.

In June 2002, the RO requested a VA medical review of the 
veteran's claim file and an opinion as to whether the 
veteran's active military service aggravated his varicose 
veins, as defined by applicable regulations.  The August 2002 
VA medical review report reflects that the reviewer reviewed 
the veteran's claim file, including his medical records, on 
several occasions.  The reviewer noted the veteran's 1975 
STRs entry two weeks prior to his release from active service 
and the recorded 8 year history of varicose veins reported 
therein.  The reviewer also observed the treatment plan of a 
first-time trial of support stockings.  The reviewer also 
referenced the 1981 and 1985 VaANG medical officials' 
notations of varicose veins and the 1985 VaANG recording of a 
reported history of varicose veins since age 13, and that the 
records did support the history of varicose veins since age 
13.  The VA reviewer opined that, in light of this evidence, 
it is more likely than not that the veteran's varicose veins 
did, indeed, exist prior to active service, with no 
aggravation of the disease process during active service.  
The VA reviewer also opined that the veteran's active service 
from 1972 to 1975 did not permanently aggravate the veteran's 
varicose veins of the bilateral lower extremities beyond 
their normal progression.



Analysis

The essential question on remand is whether there is 
sufficient evidence to rebut the presumption of soundness at 
entrance, in view of no noting of the disability on entrance.  
To rebut the presumption, there must be clear and 
unmistakable evidence that the varicose veins pre-existed 
service and clear and unmistakable evidence that there was no 
aggravation during service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  The law further provides that the burden to show no 
aggravation of a preexisting disease or disorder during 
service is an onerous one that lies with the government.  
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  VA's Office of the 
General Counsel has determined that VA must show by clear and 
unmistakable evidence that there is a pre-existing disease or 
disorder and that it was not aggravated during service.  
VAOPGCPREC 3- 03 (July 16, 2003).  It is an "onerous" 
evidentiary standard, requiring that the preexistence of a 
condition and the no-aggravation result be "undebatable."  
Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993).

As noted above, of record is an August 2002 VA examiner's 
opinion regarding whether there was "possible service 
aggravation of bilateral varicose veins."  However, it is 
the Board's conclusion that additional evaluation of the 
veteran is necessary in this case.  The examiner will be 
requested to review the record, examine the veteran, and 
employ a standard of review that will satisfy the demanding 
clear and unmistakable standard as expressed in Cotant, 
supra.  This exacting standard was not met in the August 2002 
examination summarized above.  

Given the evidence and the necessary considerations for 
proper analysis of this claim, the Board finds that 
additional development of the record, particularly review of 
the medical record and a contemporaneous examination of the 
veteran, is required pursuant to 38 C.F.R. § 3.159(c)(4) 
(2008).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his varicose veins, on appeal.  Any 
records that are not currently included 
in the clams file should be obtained and 
added to the file.  With any necessary 
authorization from the veteran, the 
AMC/RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC/RO should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  Schedule the veteran for a VA 
medical examination for an opinion 
indicating whether his varicose veins, 
if any currently present, are related 
to his military service.  Provide the 
designated examiner a copy of the 
claims file for the pertinent medical 
evidence and other history.  Following 
the examination and review of the 
claims file, the examiner should 
provide an opinion determining the 
likely onset of the veteran's varicose 
vein disorder.

(a)  If the examiner determines that 
the onset of the veteran's varicose 
veins was during the veteran's period 
of active duty from November 1972 to 
November 1975, the examiner should 
render a determination specifying 
"whether it is at least as likely as 
not (50 percent probability or greater) 
that the veteran's varicose veins are 
an incident of active service.  (This 
would be based on a conclusion that 
there was no unequivocal (or clear and 
unmistakable) evidence of the varicose 
veins prior to service.)  The examiner 
should set forth all examination 
findings, along with the complete 
rationale for all conclusions reached.

(b)  However, if the examiner concludes 
the veteran's varicose vein disorder 
clearly and unmistakably pre-existed 
his active service, the examiner is 
requested to render an opinion 
specifying whether there also is clear 
and unmistakable evidence this 
preexisting varicose vein disorder was 
not aggravated during service beyond 
its natural progression.  The examiner 
should set forth all examination 
findings, along with the complete 
rationale for all conclusions reached.  

3.  Then AMC/RO should readjudicate the 
claim on the merits (de novo) in light 
of the additional evidence obtained.  
If the claim is not granted to the 
veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




